Green, P. J. As stated by appellant, the question submitted to us for decision is, had the Circuit Court jurisdiction to entertain the appeal and put appellant on trial fora violation of the village ordinance (by using profane and obscene language, etc.), notwithstanding he was acquitted of said charge by a jury in the justice’s court? It is contended on behalf of appellant that lie was there tried upon a criminal charge, and having been acquitted, no right to appeal on behalf of the village is given by the statute. The complaint charged appellant with a violation of Sec. 2, Ordinance 8, of the village ordinance; it did not charge him with any crime, or violation of any provision of the criminal code of this State, and although the warrant issued under said complaint ran in the name of the people, it commanded his arrest to answer the charge ina'de in the complaint and none other. The mode adopted to bring into court one charged with such violation of an ordinance, whether it be by summons or warrant, does not change the character of the action. The authority to issue a warrant in such cases is given for the purpose of procuring the presence in court of defendants, who might not appear in obedience to the command of a summons, and also to secure a speedy disposition of the suit. We have no doubt this action is a civil suit, brought to recover the penalty provided for violating the provisions of the ordinance in question, and such has been the character given to like cases by our Supreme Court. Hoyer et al. v. Mascoutah, 59 Ill. 137; Graubner v. Jacksonville, 50 Ill. 87; Town of Partridge v. Snyder, 78 Ill. 519. Being a civil suit before a justice of the peace, the right to appeal is given either party by Sec. 62, Chap. 79, Starr & C., Ill. Stats. Town of Partridge v. Snyder, supra; Webster v. People, 14 Ill. 365. It is objected the action was not brought in the name of appellee, and the title of the suit was changed after it came up to the Circuit Court. The transcript of the justice’s docket read in evidence shows the title, “Village of Wayne City v. L. Knowles—Violation of Ordinance,” and it is the same in the Circuit Court. The objection to the appeal bond (if a bond by the village in such cases is required) should have been made in the court below, and an opportunity given to furnish a good bond; it comes too late here. We perceive no reason for reversing the judgment appealed from, and affirm the same. Judgment affirmed.